Title: From Thomas Jefferson to James Anderson, 2 December 1790
From: Jefferson, Thomas
To: Anderson, James



Sir
Philadelphia Dec. 2. 1790.

The letter of April 29. with which you were pleased to honour me, did not come to my hands till the 25th. of October. The plan  of the publication it proposes, appears to me judicious, and that such a depository well filled will be very useful. I sincerely wish it all the success which it’s great merit deserves. I am far from presuming that I could in any situation contribute towards it any thing worthy the notice of the public. But my present situation is peculiarly unfriendly to literary pursuits, as it occupies my whole time and would still do the same could I double the hours of the day. Should it however permit me to be useful to you in any way, or should any circumstances restore to me that leisure which alone could enable me to indulge my preference for these pursuits, I shall avail myself with pleasure of the permission of your correspondence. The peice now inclosed is not offered for your collection; having been printed in the journals of Congress, it has not the novelty which would be required to place it in that. It is merely a homage of which I ask your personal acceptance. I shall be happy if you will permit me to become a subscriber to the Bee, and as probably other subscriptions might be obtained here, which may render it necessary for you have a correspondent in this city, I shall punctually pay into his hands the price of subscription. Your correspondents at Glasgow will seldom fail a week of occasions of sending me your papers by vessels from that port to this directly. The address by which they will find me is ‘Thomas Jefferson Secretary of state. Philadelphia.’ Should they go to any other port of America, it will involve delay, expence of postage and hazard. I have the honour to be with great respect & esteem Sir Your most obedt. & most humble servt,

Th: Jefferson

